     Case 1:20-cv-00040-WKW-SRW Document 52 Filed 06/16/20 Page 1 of 1


                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 JAMES L. ROBINSON,                       )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )      CASE NO. 1:20-CV-40-WKW
                                          )               [WO]
 MARK CULVER, et al.,                     )
                                          )
              Defendants.                 )

                                        ORDER

      Before the court is Plaintiff James L. Robinson’s motion for a preliminary

injunction challenging the conditions of his confinement at the Houston County Jail.

Mr. Robinson alleges that Defendants’ failure to provide him appropriate meals to

maintain his health as a diabetic subjects him to potential serious injury and death.

(Doc. # 23.) Because Mr. Robinson now has been released from the Houston County

Jail (see Doc. # 29), his motion for a preliminary injunction is moot. See McKinnon

v. Talladega Cty., Ala., 745 F.2d 1360, 1363 (11th Cir. 1984) (“The general rule is

that a prisoner’s transfer or release from a jail moots his individual claim for

declaratory and injunctive relief.”).

      Accordingly, it is ORDERED that Plaintiff’s motion for a preliminary

injunction (Doc. # 23) is DENIED as moot.

      DONE this 16th day of June, 2020.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
